Citation Nr: 0025945
Decision Date: 11/07/00	Archive Date: 12/28/00

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  94-18 511	)	DATE NOV 07, 2000
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office Oakland, California


ORDER

     The following corrections are made in a decision issued by the Board in this case on September 28, 2000:

On line 7, page 19, February 3, 1997 is corrected to read February 2, 1997.

On line 18, page 19, February 3, 1997 is corrected to read February 2, 1997.

On line 26, page 19, in the Order, February 2, 1987 is corrected to read February 2, 1997.



		
	Barry F. Bohan
Veterans Law Judge
	Board of Veterans' Appeals


Citation Nr: 0025945	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  94-18 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to an effective date prior to October 18, 
1991 for a grant of entitlement to service connection for a 
disability of the cervical spine.

2.  Entitlement to an increased evaluation for service 
connected residuals of a fracture of the cervical spine at 
C4-5, currently evaluated as 20 percent disabling.

3.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on January 12, 2000.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1969.

This matter originated in an October 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
San Francisco, California (since relocated to Oakland, 
California) (the RO) which denied the veteran's claim of 
entitlement to service connection for residuals of a fracture 
of the cervical spine.  In a January 1996 rating 
determination, the RO granted the veteran's claim of 
entitlement to service connection for a disability of the 
cervical spine.  A 20 percent disability evaluation was 
granted, effective from January 10, 1992.  The veteran 
appealed both the level of disability evaluation and the 
effective date which were assigned.  In November 1996, an 
effective date of October 18, 1991 for service connection for 
cervical spine fracture residuals was established.  The 
veteran has continued to express disagreement with the 
assigned effective date.

The veteran presented testimony at a hearing held before the 
undersigned Veterans Law Judge in June 2000.  At the hearing 
the undersigned agreed to put a 30 day hold on the case so 
that additional evidence could be submitted.  However, no 
additional evidence was received and accordingly the case is 
now ready for appellate review. 


Additional issues

Two issues have been certified for appeal, namely the matter 
of entitlement to an earlier effective date for service 
connection for the cervical spine disability as well as the 
matter of an increased rating for that disability.  However, 
38 C.F.R. § 19.35 (1999) specifically provides that such 
certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue. It is the Board's responsibility to determine 
its own jurisdiction. 38 U.S.C.A. § 7104 (West 1991); 38 
C.F.R. § 20.203 (1999).

In a March 2000 administrative decision, the veteran was 
notified that payment or reimbursement of unauthorized 
private medical expenses incurred on January 12, 2000 was 
denied.  The veteran filed a Notice of Disagreement with that 
determination in August 2000.  To the Board's knowledge, the 
RO has yet to issue a Statement of the Case as to this matter 
and accordingly that issue is addressed in the remand portion 
of this decision. 

In the October 1992 rating action, the veteran's service 
connected anxiety disorder, for which a 10 percent evaluation 
was assigned effective from September 1969, was 
recharacterized as post-traumatic stress disorder (PTSD); an 
increased disability evaluation for that condition was 
denied.  The veteran appealed that determination.  In a March 
1995 decision of a RO hearing officer, a 30 percent 
evaluation was assigned for PTSD.  In a May 1995 statement 
from the veteran, he indicated that he was willing to accept 
the 30 percent evaluation for PTSD.  That claim has been 
withdrawn from appellate consideration and has not since been 
re-raised by the veteran.  See 38 C.F.R. § 20.204 (1999).  
Accordingly, that issue is not before the Board for appellate 
review.  


FINDINGS OF FACT

1.  A VA medical record dated on October 18, 1991 reflected 
that X-ray films of the cervical spine showed old fractures 
of C4-5; this record constitutes both an informal claim and 
the date entitlement to service connection for a disability 
of the cervical spine arose.

2.  A formal claim of entitlement to service connection for a 
disability of the cervical spine was filed on January 10, 
1992, within one year of the informal claim.  

3.  The veteran's service-connected cervical spine disability 
was assessed as "severe" by a VA treating physician on 
February 2, 1997. 

4.  The veteran's service-connected disability of the 
cervical spine is primarily manifested by limitation of 
motion and evidence of demonstrable deformity of the 
vertebral body.


CONCLUSIONS OF LAW

1.  An effective date prior to October 18, 1991 for the grant 
of entitlement to service connection for a disability of the 
cervical spine is not warranted.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1999).

2.  The criteria for an evaluation of 30 percent for 
residuals of a fracture of C4-C5 with deformity of the 
cervical spine have been met, effective from October 18, 
1991.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.400, 
4.71a, Diagnostic Codes 5285, 5290 (1999).

3.  The criteria for an evaluation of 40 percent for 
residuals of a fracture of C4-C5 with deformity of the 
cervical spine have been met, effective from February 2. 
1997.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.400, 
4.71a, Diagnostic Codes 5285, 5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an effective date prior 
to October 18, 1991 for the grant of entitlement to service 
connection for a disability of the cervical spine. The 
veteran has also raised the issue of entitlement to an 
increased evaluation of his service-connected disability of 
the cervical spine. 

In the interest of clarity, the Board will briefly describe 
the factual background of this case; review the relevant law 
and VA regulations; and then proceed to separately analyze 
the claims and render a decision.

Factual Background

The service medical records reflected that in Vietnam in 
December 1968, the veteran sustained multiple fragment wounds 
of both legs, the buttocks and the left arm and elbow.   

In September 1969, the veteran filed a claim for VA 
compensation resulting from disabilities claimed as shrapnel 
wounds of the right and left legs and left arm, nervousness, 
stomach pain, numbness of the right foot and for a skin 
condition.  
His neck and/or cervical spine was not mentioned in his 
original claim (VA forms 21-526 and 21-526e).  A VA 
examination conducted in November 1969 failed to show 
symptomatology or diagnosis pertaining to the cervical spine.  
By rating action of December 1969, service connection was 
granted for residuals of wounds of the right and left buttock 
and thigh, residuals of wounds of the left lower leg and left 
elbow, anxiety reaction with stomach complaints and for a 
skin condition characterized as intertrigo.  

A VA examination conducted in 1974 failed to show 
symptomatology or diagnosis pertaining to the cervical spine. 

On February 10, 1992, the veteran's claim of entitlement to 
service connection for a disability of the neck was received 
by the RO.  The veteran reported that he had injured his neck 
about three months previously and that during the course of 
treatment was told that X-ray films revealed evidence of a 
previous neck fracture, which the veteran attributed to the 
wounds sustained during service.

In support of the claim of entitlement to service connection 
for a cervical spine disability, VA medical records dated 
from October 18, 1991 to February 1992 were received in March 
1992.  The records showed that on October 18, 1991, the 
veteran was seen following a fall which resulted in severe 
limitation of motion of the neck.  A provisional diagnosis of 
severe sprain of the neck was made.  A report of X-ray films 
of the cervical spine dated on October 18, 1991 reflected 
that there was an old fracture/subluxation with considerable 
wedging and flattening of the body of C5 and wedging of C4.  

VA medical records dated from 1969 to 1989 were received in 
July 1992.  There was no reference to complaints or treatment 
pertaining to the cervical spine, nor was a diagnosis of a 
disability of the cervical spine mentioned therein.  

A VA examination was conducted in September 1992.  The 
veteran reported that he sustained multiple injuries during 
service in December 1968.  He reported that between 1968 and 
1991, no diagnosis of any disability of the cervical spine 
was made.  He stated that in the fall of 1991, he was having 
a deck built on his house and that he fell off of it, 
striking his neck.  It was noted that he sought medical 
attention for that injury and that X-ray films of the 
cervical spine showed an old fracture of C4-5.  He reported 
that he had not had surgery and did not wear a collar since 
that time and indicated that his symptoms consisted of 
stiffness, decreased range of motion with intermittent pain 
and headaches, and intermittent muscle spasms with 
intermittent pain and muscle twitching down the left arm.  

Physical examination of the cervical spine revealed moderate 
loss in the lumbar lordosis, mild paraspinous muscle spasm, 
and no tenderness.  Range of motion testing showed forward 
flexion of 30/30 degrees; backward extension of 30/30 
degrees; right function of 26/40 degrees; left function of 
30/40 degrees and right and left rotation of 55/55.  X-ray 
films of the cervical spine showed a radiologically stable 
distraction/subluxation fracture at C4-5 without discernible 
motion or interval change since October 18, 1991.  A 
diagnosis of status post fracture of the cervical spine, C4-5 
with a left C4-5 radiculopathy was made.    

As noted in the introduction, by rating action of October 
1992, the RO denied entitlement to service connection for a 
disability of the cervical spine.  The veteran presented 
testimony at a hearing held at the RO in July 1994 pertaining 
to the issues of entitlement to service connection for a 
disability of the cervical spine and entitlement to an 
increased evaluation for PTSD.  The claim of entitlement to 
service connection for a disability of the cervical spine was 
denied by a hearing officer in March 1995.  

A VA examination of the spine was conducted in December 1995.   
Physical examination revealed some decrease of normal 
lordotic curvature.  Posterior extension of 40 degrees, 
anterior flexion of 58 degrees, right lateral flexion of 
40 degrees, left lateral flexion of 38 degrees, right lateral 
rotation was 40 degrees and left lateral rotation was 38 
degrees.  There was no tenderness or muscle spasms on 
palpation of the cervical spine.   X-ray films of the 
cervical spine showed significant deformity with compression 
fractures, subluxation and overlapping of the vertebral body 
C4 and C5.  A diagnosis of a history of a cervical spine 
fracture due to trauma sustained in service was made.  

By rating action of January 1996, the RO granted entitlement 
to service connection for a disability of the cervical spine.  
A 20 percent evaluation was granted effective from January 
10, 1992.  In November 1996, the RO granted an effective date 
of October 19, 1991 for the grant of entitlement to service 
connection for a disability of the cervical spine.

VA medical records dated in 1996 and 1997 showed that the 
veteran was treated for neck problems.  X-ray films of the 
cervical spine taken in November 1996 showed evidence of 
subluxed C4 and C5, unchanged since December 1995.  In 
February 1997, the veteran was seen by neurology, at which 
time a physical examination showed mild neck tenderness and 
good range of motion.  The assessments included: severe C4/5 
injury (compression, angulation, subluxation); mild 
radiomyelopthay (mainly slight L6 weakness) and no evidence 
of new subluxation, instability or myelopathy.

In June 1997, the veteran submitted a statement for the 
record.  Therein he stated that his neck pain was getting 
worse.  He reported that he wore a neck brace at home and at 
work.   

A VA examination of the peripheral nerves was conducted in 
August 1998.  The veteran complained of moderate neck 
stiffness and pain and was not able to identify any 
activities which resulted in change of symptomatology of the 
neck, although it was noted that cold weather made it worse.  
The veteran also complained of an intermittent shooting pain 
and intermittent weakness in the left arm.  Physical 
examination of the cervical spine showed diminished anterior 
lordotic curvature.  Range of motion testing revealed 
anterior flexion of 32 degrees, posterior extension of 4 
degrees, lateral flexion of 26 degrees bilaterally and 
lateral rotation of 30 degrees bilaterally.  There was some 
pain and guarding with extreme anterior flexion.  There was 
no palpable spasm in the paracervical region.  There were no 
motor or sensory deficits in the upper extremities.  An 
impression of status post fracture of the cervical spine was 
made.

The veteran presented testimony at a hearing held before the 
undersigned in June 2000.  The veteran testified that in 1968 
during service, he was blown up in the air off a dike, 
resulting in an injury to his neck and back.  He stated that 
at the time of the incident, he was mainly treated for 
shrapnel wound in the legs, buttocks and left arm.  He stated 
that he had experienced neck problems for four decades since 
that time.  The veteran stated that he took medication for 
pain associated with his neck problems and other physical 
disabilities.  He testified that he received VA treatment and 
would be undergoing physical therapy shortly.  He stated that 
he occasionally wore a neck brace at home or at work.  The 
veteran testified that his next symptomatology consisted of 
limited motion, stiffness, and pain.  He indicated that he 
had to give up driving.  The veteran also testified that he 
experienced severe headaches whenever he was under stress, as 
well as shooting pain in the left hand and arm.  

With respect to the effective date claim, the veteran 
testified that although his neck was injured during service, 
it was not given attention at that time due to other injuries 
which were sustained during service.  

1.  Entitlement to an effective date prior to October 18, 
1991 for a grant of entitlement to service connection for a 
disability of the cervical spine.

Applicable Law and Regulations

In general, the effective date of an award of benefits will 
depend on the date a claim for such benefits was filed.  The 
failure to consider evidence which may be construed as an 
earlier application or claim, formal or informal, that would 
have entitled the claimant to an earlier effective date is 
error.  Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  See 38 U.S.C.A. § 7104(a) (West 1991) and Lalonde v. 
West, 12 Vet. App. 377, 380 (1999).

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

Under 38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

Under 38 C.F.R. § 3.157, an informal claim may consist of a 
report of examination or hospitalization.  The provisions of 
this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  Moreover, 38 C.F.R. § 3.157(b) provides that the 
date of an outpatient or hospital examination or admission to 
a VA or uniformed service hospital will be accepted as the 
date of receipt of an informal claim for increased benefits, 
or an informal claim to reopen, with respect to disabilities 
for which service connection has been granted.  The Court has 
held that a report of examination or hospitalization may be 
accepted as an informal claim for benefits, but only after 
there has been a prior allowance or disallowance of a formal 
claim for compensation.  Crawford v. Brown, 5 Vet. App. 33, 
35-6 (1993); 38 C.F.R. § 3.157 (1999).

Analysis

The currently assigned effective date for the grant of 
entitlement to service connection for a disability of the 
cervical spine is October 18, 1991.  This date represents the 
date of a VA medical record which revealed that X-ray films 
of the cervical spine showed an old fracture of C4-5.  That 
medical record was accepted as an informal claim pursuant to 
38 C.F.R. § 3.157.  Subsequently, a formal claim of 
entitlement to service connection for a disability of the 
cervical spine was filed on January 10, 1992.  Since the 
formal claim was received within one year from the date it 
was sent to the claimant, the provisions of 38 C.F.R. § 
3.155(a) provide that the formal claim may therefore be 
considered filed as of the date of receipt of the informal 
claim.  Accordingly, an effective date of October 18, 1991 
was assigned for the grant of entitlement to service 
connection for a disability of the cervical spine.

The veteran's statements and testimony suggest that he 
believes that the proper effective date would be the day 
following his discharge from service, inasmuch as service 
connection for a disability of the cervical spine was granted 
based upon a finding that this disability was sustained in 
conjunction with multiple fragments wounds which occurred in 
December 1968, during service.  However, no claim of 
entitlement to service connection for a cervical spine 
disability was received within the first year after the 
veteran's discharge from military service.  As noted above in 
the factual background section, the veteran's original claim 
for VA compensation, which was filed in September 1969, made 
no reference to a disability of the cervical spine and none 
can be inferred from a liberal reading of those documents.  
Cf. EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA's 
statutory duty to assist means that VA must liberally read 
all documents or oral testimony submitted to include all 
issues presented]; Douglas v. Derwinski, 2 Vet. App. 103, 109 
(1992) [VA is obligated to consider all issues reasonably 
inferred from the evidence of record].

A review of the evidence reflects that the earliest clinical 
documentation of a disability of the cervical spine was not 
shown prior to the October 18, 1991 VA medical record.  In 
this regard, the Board notes that upon VA examinations 
conducted in 1969 and 1974, there was no mention of any 
symptomatology of the cervical spine and no disability of the 
cervical spine was diagnosed.  VA medical records dated from 
1969 to 1989 made no reference to complaints or treatment 
pertaining to the cervical spine, nor was a diagnosis of a 
disability of the cervical spine mentioned therein.  In fact, 
during a VA examination conducted in September 1992, the 
veteran reported that between 1968 and 1991, no diagnosis of 
any disability of the cervical spine was made.

The earliest indication of a disability of the cervical spine 
is the October 18, 1991 VA medical record.  As has been 
explained, that evidence was construed to be an informal 
claim and, as noted, is the earliest competent clinical 
evidence indicative of a disability of the cervical spine.  
There is no earlier documentation which may be construed as a 
claim, formal or formal, for service connection for a 
cervical spine disability, and the veteran has not pointed to 
any such documentation.  Thus, October 18, 1991 represents 
both the date of claim and the date entitlement arose and is 
the proper effective date.  See 38 C.F.R. § 3.400 (1999).

It appears from the veteran's hearing testimony and other 
statements that he, himself, was not aware that he had an 
identifiable neck problem until he sustained a neck injury in 
1991 and x-rays revealed the old fracture.  In essence, the 
veteran appears to believe that since his neck disability in 
fact existed since service, service connection should be 
granted from the day he left service. However, as discussed 
above, the assignment of an effective date is based on the 
date of claim, not the date from which a disability existed 
or even when the disability was identified:  "[T]he effective 
date of an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a causal 
connection [in a claim for secondary service connection], but 
on the date that the application upon which service 
connection was eventually awarded was filed with VA."  
Lalonde v. West, 12 Vet. App. 377, 380 (1999) [citing Hazan 
v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 
Vet. App. 391 (1997); and Wright v. Gober, 10 Vet. App. 343 
(1997].

The veteran has indicated that his neck has been bothering 
him since service, but the problem in essence took a back 
seat to other more obvious disabilities arising from his 
Vietnam injuries.  To some extent, it appears that the 
veteran is raising what amounts to a theory of relief couched 
in equity.  The Board has the utmost respect for the veteran 
and the sacrifices he made for his country.  However, the 
Board is bound by the law in such matters and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990).

Where the law and not the evidence is dispositive, the claim 
shall be denied or the appeal terminated because of the 
absence of legal merits or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 425 (1994).  The Court 
has specifically held that claims for earlier effective dates 
should be denied on this basis.  Shields v. Brown, 8 Vet. 
App. 346, 351 (1995).  Accordingly, for the reasons and bases 
expressed above, the veteran's claim of entitlement to an 
earlier effective date for service connection for his 
cervical spine disability is denied.

The Board will have more to say concerning the effective 
dates of the assigned disability rating below.

2.  Entitlement to an increased evaluation for service 
connected residuals of a fracture of the cervical spine at 
C4-5, currently evaluated as 20 percent disabling.

The veteran is also seeking an increased disability rating 
for the service-connected cervical spine disability, which is 
currently evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (1999).

Applicable Law and Regulations

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 
38 C.F.R. § 4.21 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson v. West, 12 Vet. App.119 (1999), however, the Court 
held that evidence to be considered at 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.

Analysis

Initially, the Board finds that the veteran's claim for an 
increased evaluation for his disability of the cervical spine 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  When a veteran is awarded 
service connection for a disability and appeals the RO's 
initial rating determination, the claim continues to be well 
grounded as long as the claim remains open and the rating 
schedule provides for a higher rating.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

When a claim is well grounded, as here, VA has a statutory 
duty to assist the veteran in the development of his claim. 
38 U.S.C.A. § 5107(a).  In this case, the duty to assist has 
been met.  There is ample medical evidence of record, which 
has been summarized above.  The veteran has been afforded 
opportunities to testify at hearings and to present evidence 
and argument in support of his claim, including at the June 
2000 hearing before the undersigned.  The Board is aware of 
no additional evidence which may be pertinent to an informed 
decision as to this issue, and the veteran and his 
representative have not pointed to any such evidence.  The 
Board will therefore move on to a resolution of this issue.

It is the Board's responsibility to evaluate the evidence of 
record.  38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

As noted above, the veteran is currently in receipt of a 20 
percent evaluation for fracture residuals of C4-5 under 
Diagnostic Code 5285 [residuals, fracture of vertebra].

Under Diagnostic Code 5285, a 60 percent evaluation may be 
assigned for residuals of vertebral fracture without cord 
involvement, abnormal mobility requiring neck brace (jury 
mast).  A 100 percent evaluation may be assigned for 
residuals of vertebral fracture with cord involvement, 
bedridden, or requiring long leg braces.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285.  The notes following that Diagnostic 
Code specify that in all other cases the disability should be 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board must consider which Diagnostic Code or 
Diagnostic Codes are most appropriate for application and 
provide an explanation for any such finding.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

In this case, the most appropriate Diagnostic Code is 5285, 
inasmuch as it accurately defines the nature of the veteran's 
disability, fracture residuals of the cervical spine.  The 
veteran does not meet the criteria for either a 60 percent or 
a 100 percent evaluation under Diagnostic Code 5285, as the 
disability of the cervical spine does not require that he 
wear a neck brace/jury mast (the veteran indicated that he 
sometimes wore a neck brace) nor has it rendered him 
bedridden.  

Pursuant to the note accompanying Diagnostic Code 5285, the 
disability is best evaluated under Diagnostic Code 5290 
pertaining to limitation of motion, as this appears from the 
evidence described above to be the primary symptomatology of 
the disability.  

With respect to muscle spasm, although the veteran has 
complained of neck spasms, none has been identified on recent 
physical examination.  See, in particular, the report of the 
December 1995 VA spine examination, which identified no 
muscle spasms on palpation of the cervical spine, and the 
report of the August 1998 VA examination, which specifically 
indicated that there was no palpable spasm in the para 
cervical region.  The Board is aware that mild paraspinous 
muscle spasm was identified on VA examination in September 
1992.  However, such evidence as in favor of the veteran's 
claim as to the matter of muscle spasms is outweighed by the 
two more recent examination reports, as well as by the 
essentially negative clinical reports recently.  The Board 
therefore believes that the veteran's disability is more 
appropriately rated under Diagnostic Code 5290, pertaining to 
limitation of motion, than it is under any other diagnostic 
code.  The Board further observes, however, that rating the 
disability under Diagnostic Code 5290, limitation of the 
cervical spine, does not preclude consideration of other 
symptoms.  See 38 C.F.R. § 4.21 (1999).

Accordingly, hyphenated Diagnostic Codes 5285-5290 will be 
used for the evaluation of this disability.  38 C.F.R. § 4.27 
(1999).

Under the criteria in Diagnostic Code 5290, a 10 percent 
evaluation is assigned for slight limitation of motion.  A 20 
percent evaluation is assigned for moderate limitation of 
motion.  A 30 percent evaluation is the maximum schedular 
evaluation available under that Diagnostic Code, 
contemplating severe limitation of motion of the cervical 
spine.

The words "slight", "moderate" and "severe" as used in the 
Diagnostic Code are not defined in the VA Schedule for Rating 
Disabilities. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. 4.6 (1999).

The Board is aware that the evidence of record includes a 
characterization of the veteran's service-connected cervical 
fracture residuals as severe by a VA physician in February 
1997.  Although certainly not dispositive, the examiner's 
comment is evidence in favor of the veteran's claim.  Against 
the claim was a comment by the same examiner at the same time 
that range of motion of the cervical spine was good.    

Upon most recent VA examination of 1998, range of motion 
testing of the cervical spine revealed anterior flexion of 32 
degrees, posterior extension of 4 degrees, lateral flexion of 
26 degrees bilaterally and lateral rotation of 30 degrees 
bilaterally.  Overall, the limitation of motion of the 
cervical spine is best characterized as moderate, although in 
extension only, such limitation is best characterized as 
severe.    

After having considered the matter, the Board believes that 
the veteran's neck pathology more closely approximates that 
which calls for a 30 percent rating under Diagnostic Code 
5290.  See 38 C.F.R. 4.7 (1999) [where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, 
the lower rating will be assigned].  In this case, although 
some evidence indicates that the limitation of motion of the 
veteran's spine is moderate, there is also evidence of severe 
limitation of motion.  Moreover, the disability as a whole 
has been characterized as severe.  See C.F.R. § 4.21 (1999).  
Accordingly, a 30 percent disability rating will be assigned 
under Diagnostic Code 5290 in conjunction with Diagnostic 
Code 5285.

As discussed above, the note following Diagnostic Code 5285 
specifies when, as here, the cervical spine disability is 
rated in accordance with definite limited motion, 10 percent 
is added for demonstrable deformity of the vertebral body.  
In this case, X-rays of the cervical spine taken in 1991, 
1995 and 1996 showed significant deformity with compression 
fractures, subluxation and overlapping of the vertebral body 
C4 and C5.  Accordingly, pursuant to the note accompanying 
Diagnostic Code 5285, a 10 percent evaluation will be added.  

The Board notes in passing that the medical evidence does not 
indicate that the veteran's cervical spine is ankylosed, and 
the veteran does not appear to so contend.  Cf. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5287 [ankylosis of cervical spine].

DeLuca considerations

The Board is aware that the United States Court of Appeals 
for Veterans Claims (Court), in DeLuca v. Brown, 8 Vet. App. 
202 (1995), held that where evaluation is based on limitation 
of motion, the question of whether pain and functional loss 
are additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  In this case, the veteran has not 
demonstrated any additional significant functional loss in 
excess of that currently contemplated under Diagnostic Codes 
5285-5290.  On VA examination in 1998, the veteran complained 
of moderate neck stiffness and pain, but was not able to 
identify any activities which resulted in change of 
symptomatology of the neck.  The veteran has evidenced no 
additional manifestations of his service-connected cervical 
fracture residuals, such as atrophy, weakness, or 
incoordination, which would warrant the assignment of an 
additional disability rating under 38 C.F.R. §§ 4.40, 4.45 
and/or 4.59.  The evidence thus does not demonstrate 
objective symptomatology which supports the grant of an 
evaluation in excess of 40 percent.

In short, for the reasons and bases expressed above, the 
Board has concluded that the veteran's service-connected 
cervical spine disability may be rated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5285-
5290.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered tially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period. 
The evidence reflects that a deformity of the veteran's 
cervical spine was shown on October 18, 1991, as demonstrated 
in X-ray films taken on that date.  With respect to the 
veteran's symptomatology as of that date, the evidence of 
record, including the veteran's testimony and particularly 
his June 1997 statement, suggests that his symptoms were 
moderate then have become worse in recent years.    

The Board, after a careful examination of the record, has 
concluded that the February 3, 1997 VA medical report in 
which the veteran's cervical spine disability was assessed as 
"severe", is the earliest date as of which it is factually 
ascertainable that an increase in disability occurred.  See 
38 C.F.R. § 3.400(o) (1999).  Prior to that date, there is no 
medical or other evidence of a severe neck disability.  
Indeed, even after that date, the veteran has on occasion 
evidently reported only moderate symptoms, as evidenced by 
the report of the August 1998 VA examination.  However, the 
Board will apply the benefit of the doubt rule as to this 
issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Accordingly, the Board finds that a 30 percent evaluation is 
warranted effective from October 18, 1991, based on the X-ray 
evidence of that date demonstrating deformity of the 
vertebral body, and a 40 percent disability rating is 
warranted effective February 3, 1997, the date on which a VA 
examiner characterized the veteran's cervical spine 
disability as "severe".

ORDER

An effective date for entitlement to service connection for a 
disability of the cervical spine prior to October 18, 1991 is 
denied.

Entitlement to an evaluation of 30 percent for residuals of a 
fracture of the cervical spine at C4-C5 is granted effective 
from October 18, 1991, subject to regulatory criteria 
governing the payment of monetary awards.

Entitlement to an evaluation of 40 percent for residuals of a 
fracture of the cervical spine at C4-C5 is granted effective 
from February 2, 1987, subject to regulatory criteria 
governing the payment of monetary awards.

REMAND

3.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on January 12, 2000.

In an administrative decision rendered in March 2000 by VA 
Northern California Health Care System (VANCHCS) the veteran 
was advised that payment or reimbursement of unauthorized 
private medical treatment provided on January 12, 2000 was 
denied.  The veteran filed a timely Notice of Disagreement 
(NOD) as to that determination in August 2000.  To date, to 
the Board's knowledge, no Statement of the Case (SOC) has 
been issued with regard to this claim.

The Board finds that the issue of payment or reimbursement of 
unauthorized private medical treatment provided on January 
12, 2000 has been placed in appellate status by the filing of 
a NOD as to that issue.  Thus, the claim must be remanded to 
the RO for the preparation of a SOC.  See Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995); see also Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [Pursuant to 38 U.S.C. § 7105(a), 
(d)(1), (3), a NOD initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA]; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
[noting in the comments that, if an issue is raised on the 
record for the first time before the Board, the proper course 
of action, consistent with the governing VA statutes and 
regulations, is for the Board to remand the issue to the RO 
for further development].

In Manlicon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the RO to direct that a 
statement of the case be issued.  Accordingly, this claim is 
remanded for the following action:

The RO should issue the veteran a 
Statement of the Case on the issue of 
entitlement to payment or reimbursement 
of unauthorized private medical treatment 
provided on January 12, 2000.  The 
veteran should be advised of his appeal 
rights.

The Board notes that in order for the veteran to obtain 
appellate review of this issue, he must follow the regulatory 
provisions governing the submission of a substantive appeal 
in order to perfect his appeal.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200, 20.202 (1999).  The case should 
only be returned to the Board following the issuance of the 
SOC if it is perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
Veterans Law Judge
Board of Veterans' Appeals

 


- 19 -


